PER CURIAM.
1st exception. The court make no order upon this exception, but hold it under advisement unless it should be dismissed by the complainant.
2nd exception is allowed, and it is ordered that the defendant amend his answer accordingly.
3rd exception is allowed so far as it relates to the indenture marked “C,” and also so far as relates to the contents of the deeds or conveyances by which the trusts mentioned in the defendant’s answer became vested in John Keating and William Rawle, Jr., and to en-quiry whether the defendants are not in the enjoyment of the trust estates mentioned in the said conveyances. The residue of this exception overruled.
4th exception is allowed, and it is ordered that the defendants amend their answer accordingly, or that they expressly make the schedule marked and annexed to their answer a part of the answer.
5th exception is allowed, and it is ordered that the defendants amend their answer accordingly.
6th exception. It is ordered that the defendants answer more fully and particularly to the matters of this exception.
All above amendments to be made and filed before the first Monday of July next.